Citation Nr: 0410320	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-12 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1976 to June 1980.  He 
died in October 1998, and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) from 
a May 2002 RO decision which denied service connection for the 
cause of the veteran's death, claimed by his widow in order to 
establish entitlement to Dependency and Indemnity Compensation 
(DIC).  


FINDINGS OF FACT

1.  The veteran died years after service due to intoxication from 
alcohol and opiates, and death was accidental.  The factors 
involved in the veteran's death began many years after service and 
were not caused by any incident of service or by a service-
connected disability.

2.  During his lifetime, the veteran was service-connected for 
scar residuals of stab wounds of the chest and abdomen, residuals 
of a pleuritic reaction, and residuals of a laceration of the 
liver.  Each of these conditions was rated as noncompensable (0 
percent) at the time of death, and these conditions did not play 
any role in his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or 
contribute to the veteran's death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 1976 to 
June 1980.  His service records show he underwent rehabilitation 
treatment for abuse of alcohol and drugs (cannabis and 
methaqualone) in 1977 and 1978.  Service medical records show no 
treatment for an acquired psychiatric disorder.  In September 
1978, he sustained stabbing injuries in an assault incident.  On a 
March 1980 medical history report for the service separation 
examination, the veteran gave a history of nervous and sleeping 
trouble.  The objective March 1980 service separation examination 
noted a normal psychiatric system.  The veteran was released from 
active duty on June 12, 1980.

Post-service medical records show psychiatric treatment began on 
June 16, 1981.  Over the years since then there were various 
psychiatric diagnoses, at times a psychosis and at times not.

In October 1982, the RO granted service connection for residuals 
of the stabbing which happened to the veteran during service.  
Service connection was granted for scar residuals of stab wounds 
of the chest and abdomen, residuals of a pleuritic reaction, and 
residuals of a laceration of the liver.  These conditions were 
each rated as noncompensable.  Service connection was not granted 
for any other conditions during the veteran's life, and his 
service-connected conditions were all rated noncompensable at the 
time of his death.  

Social Security Administration (SSA) records from 1987 show that 
the veteran was found to be under a disability as of June 16, 
1981.  His primary diagnosis was indicated as a severe mental 
condition.

At a VA mental examination in June 1994, the veteran stated that 
he had not used alcohol or drugs for a long time.  His diagnoses 
included substance use disorder involving alcohol, cannabis, and 
cocaine abuse, which was indicated as being in remission.

The veteran's death certificate indicates that he died in October 
1998 at the age of 41.  The immediate cause of death was listed as 
intoxication due to the synergistic action of alcohol and opiates.  
An autopsy was performed.  The autopsy report notes that 
toxicology findings included blood alcohol of .32 percent 
alcohol/weight, and there were positive morphine findings of .26 
mcg/ml.  Under diagnostic summaries, the autopsy lists acute 
pulmonary edema, and intoxication due to synergistic action of 
alcohol and opiates.  The autopsy report states that the cause of 
death was intoxication due to synergistic action of alcohol and 
opiates, and the manner of death was probably accidental. 

In May 2001, the veteran's widow filed her claim for DIC, claiming 
that the cause of death was service-connected.  

II.  Analysis

The file shows that through correspondence, the rating decision, 
and the statement of the case, the appellant has been notified of 
the evidence necessary to substantiate her claim for DIC based on 
service connection for the cause of the veteran's death.  
Necessary identified medical records have been obtained.  The 
Board finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to death.  For a service-connected disability to be 
the cause of death, it must singly or with some other condition be 
the immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared in 
producing death, but, rather, there must have been a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from 
disease or injury that was incurred in or aggravated by active 
service, but no compensation shall be paid if the disability is a 
result of the person's own willful misconduct or abuse of alcohol 
or drugs.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Secondary 
service connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected disability. 38 C.F.R. § 3.310.

The evidence shows that during his lifetime the veteran was 
service-connected for scar residuals of stab wounds of the chest 
and abdomen, residuals of a pleuritic reaction, and residuals of a 
laceration of the liver.  These conditions were each rated as 
noncompensable at the time of death.  There is no medical evidence 
which relates any of these conditions to the veteran's death.  His 
death certificate reveals that he died many years after service as 
a result of intoxication from alcohol and opiates, and death was 
said to be accidental.  

A primary substance abuse problem may not be deemed service-
connected.  However, substance abuse which is secondary to a 
service-connected disorder may be deemed service-connected.  The 
VA may award DIC to a veteran's survivor based on the veteran's 
death from a substance-abuse disability which is secondarily 
service-connected under 38 C.F.R. § 3.310.  See Allen v. Principi, 
237 F.3d 1368 (Fed.Cir. 2001).  The veteran's widow appears to 
suggest that a substance abuse problem, which caused his death, 
was the result of a psychiatric condition which should be deemed 
service connected.  The veteran was not service-connected for a 
psychiatric disorder during his lifetime.  However, even assuming 
that a psychiatric disorder should be deemed service-connected, 
there is no competent medical evidence to suggest that the fatal 
accidental alcohol/drug overdose was secondary to a psychiatric 
disorder.  Moreover, there is no competent medical evidence 
linking the veteran's service-connected physical conditions to the 
fatal accidental alcohol/drug overdose.  The appellant is a 
layman, and as such lacks competence to give a medical opinion on 
diagnosis or cause of the veteran's death.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The competent medical evidence establishes that the immediate 
cause of the veteran's death, intoxication due to alcohol and 
opiates, was non-service-connected.  The evidence does not suggest 
that any of the veteran's established service-connected conditions 
caused or contributed to his death.

As the evidence shows that a service-connected disability did not 
cause or contribute to the veteran's death, there is no basis for 
service connection for the cause of death.  The preponderance of 
the evidence is against the claim.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



